DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  each of these independent claims have been amended to bring in the following new limitation “wherein the at least one operation comprises one or both of automotive related operation and communicative related operation”; however, the terms “automotive related operation” and “communicative related operation” found within this limitation appear to be either missing a “an” and a “a” before those terms, respectively (i.e. “an automotive related operation” and “a communicative related operation”), or perhaps those terms should instead be pluralized (i.e. “automotive related operations” and “communicative related operations”).  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention of Claims 1, 3-14, and 16-24 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving acquiring data relating to an autonomous vehicle, analyzing it to infer states/actions/metrics/parameters of the autonomous vehicle based on the data, and assessing performance of the autonomous vehicle based on the analysis of the data, which all can be done in the human mind.  The various data gathering, data communicating, or data processing steps within the method Claims 1, 3-13, and 23, and the various “circuits” within the system claims (i.e. “data gathering circuits”/“processing circuits” per Claims 14, 16-22, and 24, and “communications circuits” per Claims 18-22) merely collect data, communicate data, and/or process data, and these capabilities describe one or more processes that under broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of generic computer components (i.e. the different “circuits” within the system claims and entirely absent from the method claims).  That is, other than reciting generic computing components, nothing in the claim elements preclude these processes from practically being performed in the mind.  For example, but for the generic computing components language, the data gathering steps/circuit and the data communicating steps/circuit in the context of these claims encompasses a user mentally acquiring data based on sensed/inferred conditions relating to an autonomous vehicle, such as by sight, hearing, feeling, etc.  Likewise, the data storing steps/circuit in the context of the originally filed claims (which have since been removed by previous amendments) merely encompasses a user memorizing or making a point to remember some of or all the sensed/inferred data.  And the data processing steps/circuit in the context of these claims merely encompasses a user thinking about and mentally making determinations, estimations, or drawing conclusions based on the sensed/inferred data; especially because these claim limitations do not require the post-processing determinations/estimations/conclusions (relating to autonomous vehicle performance) to have any particular level of accuracy or precision (i.e. the user may in fact be completely wrong).  The data processing steps/circuit within amended independent Claims 1 and 14 further requires the selection of an action, and dependent Claims 3-8 and 16-17 additionally require classification of the data – these too can also be done mentally for the same reasons mentioned above.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.  The abstract idea of a mental process done based on data acquired by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data acquiring limitations which occur prior to the data analysis, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the sensor data necessary to infer various conclusions relating to the performance of an autonomous vehicle.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer (i.e. additional “circuits” and/or one or more additional computers with their own “circuits”), or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, then these limitations still involve no more than two or more generic computers in communication with each other.  For example, Claims 9-13 and 18-22 each describe embellishments of the abstract idea that include computer communication with one or more of a “central network device” and/or one or more other autonomous vehicles.  However, mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) comparing received data to other data is also considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "performing repetitive calculations".
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing circuits that execute old and well known functions, and Office takes Official Notice to the fact that (a) “data gathering circuits”, “communication circuits”, and “processing circuits” are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
If later in prosecution the data gathering steps/circuit and/or communication steps were defined further to specifically require how the data is acquired and/or transmitted (i.e. via wire or wirelessly, at a certain sampling rate, in a particular encryption scheme, due to specific triggering events and/or surpassing predetermined thresholds, at certain times of the day, when the vehicle is in a certain state, etc.) and/or what data is acquired (i.e. qualitative vs. quantitative data, from certain sensors, etc.), these details are generally considered insignificant pre-solution activity and would not amount to more than the judicial exception.  Further, how the data is acquired and/or transmitted and the type of data acquired are merely linking the invention to a particular technological environment, that is, implementation via a computer relating to one or more autonomous vehicles.
It should be further noted that the latest amendment to the claims has changed several limitations to the independent claims that may have been made in an effort to overcome this previously made rejection under 35 USC 101, by specifically removing the step of “configure/-ing or adjust/-ing performing of the selected at least one action in the autonomous vehicle based on general context information received by the autonomous vehicle, wherein the general context information comprises information relating to the autonomous vehicle, an environment where the autonomous vehicle operates, and other autonomous vehicles” and replacing it with “perform/-ing the selected at least one action, wherein the performing comprises initiating or modifying at least one operation performed in or by the autonomous vehicle, wherein the at least one operation comprises one or both of automotive related operation and communicative related operation”.  However, this “perform/-ing the selected at least one action…” limitation is not necessarily significantly more than the judicial exception and/or not necessarily describing a practical application, for at least the following reasons.  Firstly, “wherein the performing comprises initiating or modifying at least one operation” is not the same as actually “executing” at least one operation.  Since in this limitation there is the option for the performing to be just “initiating” at least one operation, then that at least one operation may still be prohibited by other unclaimed functionalities before the at least one operation’s execution is completed.  Furthermore, “modifying at least one operation” could be merely describing the internal-to-a-computer adjusting of settings pertaining to at least one operation.  For example, if a selected operation is to save some sensory data to the vehicle computer’s memory, that is merely data collection (which describes insignificant pre-solutionary activity), and if there is “modifying” of that selected operation, then perhaps the only thing that has changed is the frequency of the data saving (which still only describes insignificant pre-solutionary activity).  In other words, if the only component/-s used for the initiating or modifying of the selected at least one operation is communication related, this limitation could be encompassing mere setting changes for data transfer (i.e. insignificant pre-solutionary or post-solutionary activity), and/or internal-to-a-computer actions such as setting changes for data saving (i.e. the judicial exception abstract idea itself such as a human mind memorizing data, which is equivalent to a generic computing component saving data).  Secondly, “at least one operation performed in or by the autonomous vehicle” is not the same as actually requiring the performance be done by the autonomous vehicle itself.  Since in this limitation there is the option for the at least one operation be performed “in” the autonomous vehicle, then the at least one operation could potentially be performed by a passenger inside the autonomous vehicle rather than the autonomous vehicle itself.  Thirdly, “the at least one operation comprises one or both of automotive related operation and communicative related operation” is not the same as actually requiring the at least one operation definitively being more than just insignificant post-solutionary activity (for example, merely outputting result data).  Since in this limitation there is the option for the at least one operation to be a communicative related operation, this certainly seems as though Applicant is trying to keep open the option of this at least one operation merely being the outputting of result data.  Furthermore, even an automotive related operation” is ambiguous as to whether or not it is merely insignificant post-solutionary activity; outputting result data relating to the automotive field may be considered an “automotive related operation”.  As such, it is suggested to amend the independent claims to at least require at least one of the performed operations to be using transportation-specific components (versus leaving the possibility open for only utilizing communication related components), and further, to specifically define what that/those transportation-specific component/-s are (because under broadest reasonable interpretation (BRI), a computer within an autonomous vehicle that travels on a transportation network may still be considered a transportation related component, and in that case, it would still have the same problem as described above with relation to communication related components).  And as for independent Claim 14 (the system claim), it is further suggested to definitively claim the autonomous vehicle (or at the very least, the components of the autonomous vehicle that are actually initiated or modified during the performance of the selected at least one operation), because the autonomous vehicle itself may not actually be a part of the claimed system because it is not a definitively claimed element of the system (see associated 35 USC 112(b) rejection below), and if that is the case, the “initiate/-ing or modify/-ing at least one operation performed in or by the autonomous vehicle” may be completely external to, and thus irrelevant to the statutory patentability of these particular system claims.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use (one or more computers relating to one or more autonomous vehicles), or perhaps a field of use that also involves insignificant extra-solution activity (for example, how the data is acquired, outputted, transferred, saved, and/or the type of data).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1, 3-14, and 16-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 (and thus Claims 16-22 and 24 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Within independent Claim 14 (drawn to a system), it is indefinite as to whether the limitations “wherein the one or more actions are performed in or by the autonomous vehicle when the autonomous vehicle is operating in the state of the one or more states” and “perform the selected at least one action, wherein the performing comprises initiating or modifying at least one operation performed in or by the autonomous vehicle” are relevant to the claimed system because the autonomous vehicle itself, nor any of the components of, or merely in, the autonomous vehicle that may be used to execute these limitations (especially in the cases of using the “performed in” rather than the “performed by” options), is/are definitively claimed to be a part of the system.  The only elements definitively claimed are the one or more processing circuits and the one or more data gathering circuits that are each “deployed in the autonomous vehicle”.  As such, it is indefinite based on the claim construction as to how much patentable weight should be placed on these particular limitations and whether the Applicant’s intentions are for their claimed system to (a) only encompasses these circuits but not the autonomous vehicle itself, (b) encompasses these circuits and the autonomous vehicle as well (and if so, is the intention to also indirectly encompass any currently unclaimed potentially controllable components within the autonomous vehicle?), or (c) encompasses these circuits and indirectly, one or more currently unclaimed potentially controllable components within the autonomous vehicle, but not the autonomous vehicle itself as a whole.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 9884630, filed 5 Jul 16), herein “Ross”.
It should be noted that in an effort to minimize the time it may take for Applicant to review each of the below citations, since they involve a US Patent (which usually entails looking up citations by line numbers within specific columns of text), the Examiner has provided the below citations in the form of paragraph number, wherein Paragraph 1 starts with “Brief Description of the Drawings”.  If a citation instead comes from the abstract, a figure/drawing, the brief summary/background, or a claim, that specific citation will say so.  If Applicant would instead prefer the Examiner utilize column and line numbers in the future, Examiner will happily convert the below and all future citations into that format upon request from Applicant in their response to this instant Office action.
Regarding Claims 1 and 14 (each independent), Ross discloses a method of monitoring performance in an autonomous vehicle (per Claim 1) / a system implemented for monitoring performance of an autonomous vehicle (per Claim 14) (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method”, Paragraph 19; see Fig. 4) comprising: (per Claim 1) / , the system comprising: one or more processing circuits, wherein at least one processing circuit is deployed in the autonomous vehicle (“FIG. 6 is a block diagram illustrating a computing system for an SDV upon which examples described herein may be implemented”, Paragraph 9, “various processing resources 604 of the computer system 600 can also execute control instructions 612 using microprocessors or integrated circuits”, Paragraph 86); and one or more data gathering circuits, wherein at least one data gathering circuit is deployed in the autonomous vehicle (“computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a backend transport system, an performance optimization system, one or more other SDVs, and the like”, Paragraph 87, “the processors 604 can receive live sensor data 632 from an on-board sensor array 630 (e.g., comprising LIDAR, camera, sonar, radar, and other sensor systems), and operate the acceleration, braking, and steering systems 620 along a current route based on the live sensor data 632”, Paragraph 89); (per Claim 14)
determining in the autonomous vehicle, a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 1) / wherein the one or more processing circuits are configured to: determine a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 14) (“An AV or SDV may be used herein interchangeably, and can refer to any vehicle which is operated in a state of automation with respect to steering, propulsion, and braking. Different levels of autonomy may exist with respect to AVs and SDVs”, Paragraph 23), wherein each state of the one or more states comprises:
one or more actions associated with a particular function or objective corresponding to the state, wherein the one or more actions are performed in or by the autonomous vehicle when the autonomous vehicle is operating in the state of the one or more states (i.e. actions/behaviors/maneuvers/operational controls/events of the AV/SDV; “the performance measurement system can be connected (e.g., via a data bus) to the SDV control system to correlate the gathered performance data with SDV actions”, Paragraph 12, “various control system parameters utilized by the SDV control system 155 in operating the acceleration, steering, and braking systems of the SDV”, Paragraph 32, “For example…the performance optimization system 160 can analyze braking events in the SDV performance data 144”, Paragraph 35, “Such response can correspond to an event avoidance action 223, or an action that the SDV 200 can perform to maneuver based on the detected event and its score or classification. By way of example, the vehicle response can include a slight or sharp vehicle maneuver for avoidance using a steering control mechanism and/or braking component. The event avoidance action 223 can be signaled through the commands 235 for controllers 240 to execute on the SDV's 200 acceleration system 252, steering system 254, and braking system 256”, Paragraph 58);
one or more metrics defined for assessing performance for the state of the one or more states (“determine a set of performance metrics for determining AV performance…Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “a set of quantitative metrics”, Paragraph 11); and
one or more parameters for quantifying a quality of each of the one or more metrics (i.e. safety/performance/comfort thresholds, operative/performance parameters, standards, rules, configurations/settings, conditions, etc.; “a set of safety, performance, and/or comfort thresholds--based on the set of quantitative metrics--that an SDV must meet in order to be adequate for public road operation”, Paragraph 12, “analyzing SDV behaviors in light of human-based compliance metrics can prove invaluable in adjusting SDV operative and performance parameters to replicate or otherwise attempt to reproduce ideal human driving behavior”, Paragraph 13, “safety standards can mandate that any particular SDV must perform within a set of "green ranges" of the human performance metrics 161, which can indicate that the SDV performs better than say, 95% of human drivers across each of the human performance metrics 161 in multiple types of conditions and over a certain amount of mileage”, Paragraph 33, “for each metric outside a green range (e.g., where the SDV performs below a certain threshold standard…”, Paragraph 37, “configurations can include sensitivity settings for responding to dynamic objects in sensor data, braking distances, acceleration settings, traffic law compliance settings and priorities (e.g., right-of-way priorities), and the like”, Paragraph 78);
managing in the autonomous vehicle, operation of the autonomous vehicle based on the current state, wherein the managing comprises: (per Claim 1)
selecting (per Claim 1) / select (per Claim 14) at least one action of the one or more actions associated with the current state (per Claims 1 and 14); performing (per Claim 1) / perform (per Claim 14) the selected at least one action, wherein the performing comprises initiating or modifying at least one operation performed in or by the autonomous vehicle, wherein the at least one operation comprises one or both of automotive related operation and communicative related operation (per Claims 1 and 14) (“the configuration package 162 can cause the SDV control system 155 to adjust or soften braking inputs in order to resolve the braking deficiency. As another example, the configuration package 162 can cause the SDV control system 155 to increase a following distance to forward vehicles to provide increased reaction time and enabling the braking inputs to be tempered without sacrificing safety”, Paragraph 38, “control system 220 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.)”, Paragraph 45, “commands 235 can specify the actions, along with attributes such as magnitude, duration, directionality, or other operational characteristics of the vehicle 200”, Paragraph 51, “configuration package generator 355 can utilize the SDV control system parameters 334 in analyzing the performance scores 337 of the SDV 309. In some examples, the configuration package generator 355 can identify certain deficiencies in the SDV's 309 operation in the performance scores 337, and utilize the SDV control system parameters 334 to determine a set of corrective adjustments to the SDV's 309 control system parameters 334 that can strengthen the SDV's 309 performance with respect to certain metrics 333”, Paragraph 71);
obtaining by the autonomous vehicle, based on the selected at least one action, (per Claim 1) / wherein the one or more data gathering circuits are configured to obtain, based on the selected at least one action, (per Claim 14) data relating to the current state, wherein the obtained data is obtained from one or both of internal sources within the autonomous vehicle and external sources (“Referring to FIG. 4, the performance optimization system 300 can receive performance data from any number of human driven vehicles 390 (400). The performance data can comprise IMU data (401), LIDAR data (402), camera data (403), and/or GPS data (404), and can provide the performance optimization system 300 with human control information 392 indicating human driving performance and characteristics with which to compare SDV performance”, Paragraph 74, “The performance optimization system 300 can subsequently receive performance data 394 from a particular SDV 309 (415). In many examples, this performance data 394 can also comprise data from an IMU (416), a LIDAR (417), cameras (418), and/or a GPS receiver (419) of the SDV 309”, Paragraph 77);
wherein the one or more processing circuits are further configured to: (per Claim 14)
processing (per Claim 1) / process (per Claim 14) the obtained data (“the performance optimization system 300 can determine a set of performance metrics 333 based on the human control information 392 (405)”, Paragraph 75, “The performance optimization system 300 may then analyze the performance data 394 using the constructed performance models 332 (420), and generate a performance score 337 for the SDV 309 for each respective performance metric 333 (425)”, Paragraph 77);
assessing (per Claim 1) / assess (per Claim 14), based on the processing of the obtained data, at least one metric of the one or more metrics associated with the current state (“performance metrics 333 can be classified as three main classifications comprising traffic law compliance (470), ride comfort (480), and performance etiquette (490). It is contemplated that many other classifications can be included, and the performance metrics 333 can include any conceivable attribute or trait with which to compare SDV operative behavior with human behavior”, Paragraph 75), wherein the assessing comprises:
determining the at least one metric based on the selected at least one action; determining the one or more parameters associated with the at least one metric (“Under the traffic law compliance umbrella, performance metrics 333 can generally include compliance with traffic lights (472), road signs (474), yielding behavior (476), and speed limit compliance (478). However, more granular metrics may also be included, such as compliance with rules relating to rights-of-way, lane use, turning, individual intersections, pedestrian crossings, overtaking, carpool lanes, pre-emption (e.g., moving over for an emergency vehicle), and the like. Under the ride comfort umbrella, performance metrics 333 can include anything having to do with an SDV's acceleration (482), braking (484), and steering (486) that can affect the comfort of passengers, as described herein. A few examples can include acceleration intensity, steering jitter or aggression, braking latency, braking intensity, fuel or energy usage efficiency, and lateral g-force control. Under the etiquette umbrella, performance metrics 333 can include proximity control with pedestrians, objects, and other vehicles (492), lane behavior (494) (e.g., lane positioning and lane changing behavior), and speed control (496) (e.g., avoidance of erratic or abrupt braking and acceleration)”, Paragraphs 75-76); and
determining based on the processing of the obtained data a value for quantifying the quality of the at least one metric using at least one parameter of the one or more parameters associated with the at least one metric (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “the performance optimization system 160 can determine a set of scores for the SDV based on the SDV performance data 144 for each of the human performance metrics 161. Such scores can indicate rankings or percentiles of the SDV in comparison with human drivers for each metric 161”, Paragraph 34, “in running the performance data 394 through the quantitative models 332, the performance analysis engine 335 can generate a set of performance scores 337 indicating the SDV's 309 performance with respect to the performance metrics 333. Such scores can indicate whether the SDV 309 has passed or failed for each of the metrics. In variations, the performance scores 337 can comprise a set of charts that indicate a passable range for each performance metric 333, and an indicator of the SDV's 309 performance on each chart with respect to each metric 333”, Paragraph 69); and
assessing (per Claim 1) / assess (per Claim 14) performance of the autonomous vehicle with respect to the current state based on assessment of the at least one metric (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. Utilizing such weightings, the performance optimization system can generate an overall safety and performance score--or a set of scores--for an SDV based on received performance data…such weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claim 3, Ross discloses the method of Claim 1, and Ross further discloses that the processing of the obtained data comprises classifying the obtained data (“each established metric may be classified under a single grouping (e.g., performance, safety, comfort, or traffic law compliance), or may overlap with other groupings”, Paragraph 26, “When events are detected, the event logic 224 can signal an event alert 229 that can classify the event and indicate the type of avoidance action to be performed”, Paragraph 58, “event alert 229 can indicate (i) a classification of the event (e.g., "serious" and/or "immediate"), (ii) information about the event, such as the type of object that generated the event alert 229, and/or information indicating a type of action the vehicle 200 should take (e.g., location of object relative to path of vehicle, size or type of object, etc.)”, Paragraph 59, “performance metrics 333 can be classified as three main classifications comprising traffic law compliance (470), ride comfort (480), and performance etiquette (490). It is contemplated that many other classifications can be included, and the performance metrics 333 can include any conceivable attribute or trait with which to compare SDV operative behavior with human behavior”, Paragraph 75).
Regarding Claim 4, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding severity (“event alert 229 can indicate (i) a classification of the event (e.g., "serious" and/or "immediate")”, Paragraph 59).
Regarding Claim 5, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding triggering type (“the event logic 224 can trigger low level responses to detected events…the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 224 can detect events which enable the control system 220 to make evasive actions or plan for any potential hazards”, Paragraph 57, “control system 220 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 200”, Paragraph 58, “event alert 229 can indicate…(ii) information about the event, such as the type of object that generated the event alert 229”, Paragraph 59).
Regarding Claim 6, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding gathering mechanism (“sensor pod 275 can provide raw data 277 comprising IMU data, observational data from the LIDAR and/or cameras, and/or GPS data from a GPS receiver. As provided herein, the data gathering logic 260 can also receive the sensor data 211 from the SDV's 200 on-board sensors 201, 203 for storage as performance data 262…data gathering logic 260 can compile the performance data 262 from the various sensors and components of the SDV's 200 sensors and/or the sensor pod 275--which can comprise one or more LIDARs, cameras, an IMU, and a GPS receiver”, Paragraphs 60-61).
Regarding Claim 7, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding time validity type (“weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claim 8, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on periodicity of the obtained data (“the SDV can periodically or continuously analyze the SDV performance data 144 from the vehicle performance measurement system 100”, Paragraph 40, “scrutiny of the data can draw conclusions regarding the reaction to such an anomaly, such as whether the SDV braked too hard, not hard enough, too early, too late, and the like”, Paragraph 42).
Regarding Claims 9 and 18, Ross discloses the method of Claim 1 and the system of Claim 14, respectively, and Ross further discloses:
communicating with a central network device configured to manage one or both of: a plurality of autonomous vehicles comprising the autonomous vehicle, and an infrastructure utilized by the plurality of autonomous vehicles (per Claim 9) / one or more communication circuits configured to communicate signals, and wherein the one or more communication circuits are further configured to enable communications with one or more of: one or more other autonomous vehicles; and a central network device configured to manage one or both of: a plurality of autonomous vehicles comprising the autonomous vehicle, and an infrastructure utilized by the plurality of autonomous vehicles (per Claim 18) (“FIG. 3 is a block diagram illustrating an example performance optimization system in communication with a fleet of vehicles”, Paragraph 6, “the performance optimization system can be provided as a backend system dedicated for improving safety and performance of SDVs operating throughout a given region”, Paragraph 16, “the performance optimization system 300 can collect human control data 392 from human driven vehicles 390 in order to determine a set of human performance metrics 333 with which to compare performance data 394 from an SDV 309 or fleet of SDVs”, Paragraph 63, “communication interface 550 enables the computer system 500 to communicate over one or more networks 580 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computer system 500 can communicate with one or more computing devices, one or more servers, driver devices, and/or a fleet of SDVs”, Paragraph 82, “computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a backend transport system, an performance optimization system, one or more other SDVs, and the like”, Paragraph 87).
Regarding Claim 16, Ross discloses the system of Claim 14, and Ross further discloses that the one or more processing circuits are further configured to classify the obtained data(see citations above pertaining to Claim 3, which will not be repeated for the sake of brevity), based on one or more of: a corresponding severity; a corresponding triggering type; a corresponding gathering mechanism; a corresponding time validity type; and a corresponding periodicity of the obtained data (see the citations per the rejections of Claims 4-8 above, which will not be repeated for the sake of brevity).
Regarding Claim 17, Ross discloses the system of Claim 16, and Ross further discloses that the one or more processing circuits are further configured to assess, based on the classifying of the obtained data, one or more of: the at least one metric associated with the current state, and the assessed performance of the autonomous vehicle (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. Utilizing such weightings, the performance optimization system can generate an overall safety and performance score--or a set of scores--for an SDV based on received performance data…such weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claims 10-13 and 19-22, Ross discloses the method of Claim 1 (per Claim 13), the method of Claim 9 (per Claims 10-12), and the system of Claim 18 (per Claims 19-22), and Ross further discloses:
offloading at least some processing of the obtained data to the central network device (per Claim 10) / that the one or more processing circuits are further configured to utilize the communications to offload at least some of the processing of the obtained data to the central network device (per Claim 19) / communicating to the central network device one or both of: at least a portion of the obtained data and performance-related data relating to the assessed performance of the autonomous vehicle (per Claim 11) / that the one or more processing circuits are further configured to utilize the communications to provide to the central network device one or both of: at least a portion of the obtained data and performance-related data relating to the assessed performance of the autonomous vehicle (per Claim 20) / receiving from the central network device, in response to the communicating, status-related data related to one or more of: the autonomous vehicle, one or more other autonomous vehicle, the infrastructure, management of the infrastructure, and services provided or available in an environment corresponding to the infrastructure (per Claim 12) / that the one or more processing circuits are further configured to utilize the communications to receive from the central network device status-related data relating to one or more of: the autonomous vehicle, one or more other autonomous vehicle, the infrastructure, management of the infrastructure, and services provided or available in an environment corresponding to the infrastructure (per Claim 21) communicating one or both of: at least a portion of the obtained data, and performance-related data relating to the assessed performance of the autonomous vehicle to one or more other autonomous vehicles (per Claim 13) / that the one or more processing circuits are further configured to utilize the communications to provide to the one or more other autonomous vehicles one or both of: at least a portion of the obtained data, and performance-related data relating to the assessed performance of the autonomous vehicle (per Claim 22) (“one or more examples described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein (including with the performance of any method or with the implementation of any system)”, Paragraph 21, “Over the course of hundreds, thousands, or millions of miles driven, a backend performance optimization system 160 can utilize the performance data 142 of human drivers from the measurement system 100 to establish a set of metrics upon which to subsequently gauge SDV performance”, Paragraph 25, “A computer system 500 can be implemented on, for example, a server or combination of servers. For example, the computer system 500 may be implemented as part of a network service for providing transportation services. In the context of FIGS. 1A, 2, and 3, the performance optimization system 160, 290, 300 may be implemented using a computer system 500 such as described by FIG. 5. The performance optimization system 100 may also be implemented using a combination of multiple computer systems as described in connection with FIG. 5”, Paragraph 80, “The communication interface 550 enables the computer system 500 to communicate over one or more networks 580 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computer system 500 can communicate with one or more computing devices, one or more servers, driver devices, and/or a fleet of SDVs. In accordance with examples, the computer system 500 receives human control data 392 from measurement systems implemented on human-driven vehicles, and constructs performance models to gauge SDV performance based on a set of human-based metrics. The computer system 500 may then receive performance data 584 from an SDV. The executable instructions stored in the memory 520 can include performance analysis instructions 524, which the processor 510 can execute to analyze the performance of the SDV with respect to the set of performance metrics. The communication interface 550 can receive the performance data 584, and the processor 510--executing the performance analysis instructions 522--can generate a performance score for the SDV for each of the performance metrics”, Paragraph 82, “In an example of FIG. 6, the computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a backend transport system, an performance optimization system, one or more other SDVs, and the like. In one implementation, the communication interface 650 can also provide a data bus or other local links to electro-mechanical interfaces of the vehicle, such as wireless or wired links to and from the SDV control system 220, and can provide a network link to a performance optimization system over one or more networks 660”, Paragraph 87, computer system 600 can transmit the performance data 654 to a backend performance optimization system over the network 660, and receive a configuration package 662 comprising a number of adjustment settings”, Paragraph 90, “some or all of the functionality described with respect to one computing system of FIGS. 5 and 6 may be performed by one or more other computing systems”, Paragraph 91).
Regarding Claims 23-24, Ross discloses the method of Claim 1 (per Claim 23), and the system of Claim 14 (per Claim 24), and Ross further discloses that: the managing further comprises configuring or adjusting (per Claim 23) / that the one or more processing circuits are further configured to configure or adjust (per Claim 24) the performing of the selected at least one action based on general context information received by the autonomous vehicle, and wherein the general context information comprises information relating to the autonomous vehicle, an environment where the autonomous vehicle operates, and other autonomous vehicles (per Claims 23-24) (“the configuration package 162 can cause the SDV control system 155 to adjust or soften braking inputs in order to resolve the braking deficiency. As another example, the configuration package 162 can cause the SDV control system 155 to increase a following distance to forward vehicles to provide increased reaction time and enabling the braking inputs to be tempered without sacrificing safety”, Paragraph 38, “control system 220 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.)”, Paragraph 45, “The SDV 200 can be equipped with multiple types of sensors 201, 203 which can combine to provide a computerized perception of the space and the physical environment surrounding the vehicle 200. Likewise, the control system 220 can operate within the SDV 200 to receive sensor data 211 from the collection of sensors 201, 203, and to control various electromechanical interfaces for operating the vehicle 200 on roadways. In more detail, the sensors 201, 203 operate to collectively obtain a complete sensor view of the vehicle 200, and further to obtain situational information proximate to the vehicle 200, including any potential hazards proximate to the vehicle 200”, Paragraphs 47-48, “commands 235 can specify the actions, along with attributes such as magnitude, duration, directionality, or other operational characteristics of the vehicle 200”, Paragraph 51, “a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment”, Paragraph 55, “performance optimization system 300 can collect human control data 392 from human driven vehicles 390 in order to determine a set of human performance metrics 333 with which to compare performance data 394 from an SDV 309 or fleet of SDVs”, Paragraph 61, “performance optimization system 300 can include a communications interface 305 which can receive performance data 394 from SDVs 309 operating throughout a given region. In one example, the communications interface 305 connects with the SDVs 309 wirelessly over one or more networks 380”, Paragraph 64, “configuration package generator 355 can utilize the SDV control system parameters 334 in analyzing the performance scores 337 of the SDV 309. In some examples, the configuration package generator 355 can identify certain deficiencies in the SDV's 309 operation in the performance scores 337, and utilize the SDV control system parameters 334 to determine a set of corrective adjustments to the SDV's 309 control system parameters 334 that can strengthen the SDV's 309 performance with respect to certain metrics 333”, Paragraph 71).
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are generally not persuasive.
Firstly, regarding the previously made Claim Rejections under 35 USC 101, Applicant respectfully traverses these rejections on the grounds that the claims do not recite an enumerated judicial exception, and moreover, even if the claims did recite an enumerated judicial exception, each of the claims is at least directed to a practical application of such a judicial exception and/or includes additional elements that provide “significantly more” than any allegedly recited judicial exception at least because the additional elements are unconventional in combination as evidenced by the searched and cited prior art used and relied upon in the Office action.  Applicant further states that the amendments made to the claims have included limitations that allegedly render this rejection moot, and thus the 35 USC 101 rejections should be withdrawn.  However, these arguments have not been found to be persuasive.  Examiner admits that the latest amendment to the claims has changed several limitations to the independent claims that may have been made in an effort to overcome this previously made rejection under 35 USC 101, by specifically removing the step of “configure/-ing or adjust/-ing performing of the selected at least one action in the autonomous vehicle based on general context information received by the autonomous vehicle, wherein the general context information comprises information relating to the autonomous vehicle, an environment where the autonomous vehicle operates, and other autonomous vehicles” and replacing it with “perform/-ing the selected at least one action, wherein the performing comprises initiating or modifying at least one operation performed in or by the autonomous vehicle, wherein the at least one operation comprises one or both of automotive related operation and communicative related operation”.  However, this “perform/-ing the selected at least one action…” limitation is not necessarily significantly more than the judicial exception and/or not necessarily describing a practical application, for at least the following reasons.  Firstly, “wherein the performing comprises initiating or modifying at least one operation” is not the same as actually “executing” at least one operation.  Since in this limitation there is the option for the performing to be just “initiating” at least one operation, then that at least one operation may still be prohibited by other unclaimed functionalities before the at least one operation’s execution is completed.  Furthermore, “modifying at least one operation” could be merely describing the internal-to-a-computer adjusting of settings pertaining to at least one operation.  For example, if a selected operation is to save some sensory data to the vehicle computer’s memory, that is merely data collection (which describes insignificant pre-solutionary activity), and if there is “modifying” of that selected operation, then perhaps the only thing that has changed is the frequency of the data saving (which still only describes insignificant pre-solutionary activity).  In other words, if the only component/-s used for the initiating or modifying of the selected at least one operation is communication related, this limitation could be encompassing mere setting changes for data transfer (i.e. insignificant pre-solutionary or post-solutionary activity), and/or internal-to-a-computer actions such as setting changes for data saving (i.e. the judicial exception abstract idea itself such as a human mind memorizing data, which is equivalent to a generic computing component saving data).  Secondly, “at least one operation performed in or by the autonomous vehicle” is not the same as actually requiring the performance be done by the autonomous vehicle itself.  Since in this limitation there is the option for the at least one operation be performed “in” the autonomous vehicle, then the at least one operation could potentially be performed by a passenger inside the autonomous vehicle rather than the autonomous vehicle itself.  Thirdly, “the at least one operation comprises one or both of automotive related operation and communicative related operation” is not the same as actually requiring the at least one operation definitively being more than just insignificant post-solutionary activity (for example, merely outputting result data).  Since in this limitation there is the option for the at least one operation to be a communicative related operation, this certainly seems as though Applicant is trying to keep open the option of this at least one operation merely being the outputting of result data.  Furthermore, even an automotive related operation” is ambiguous as to whether or not it is merely insignificant post-solutionary activity; outputting result data relating to the automotive field may be considered an “automotive related operation”.  As such, it is suggested to amend the independent claims to at least require at least one of the performed operations to be using transportation-specific components (versus leaving the possibility open for only utilizing communication related components), and further, to specifically define what that/those transportation-specific component/-s are (because under broadest reasonable interpretation (BRI), a computer within an autonomous vehicle that travels on a transportation network may still be considered a transportation related component, and in that case, it would still have the same problem as described above with relation to communication related components).  And as for independent Claim 14 (the system claim), it is further suggested to definitively claim the autonomous vehicle (or at the very least, the components of the autonomous vehicle that are actually initiated or modified during the performance of the selected at least one operation), because the autonomous vehicle itself may not actually be a part of the claimed system because it is not a definitively claimed element of the system (see associated 35 USC 112(b) rejection above), and if that is the case, the “initiate/-ing or modify/-ing at least one operation performed in or by the autonomous vehicle” may be completely external to, and thus irrelevant to the statutory patentability of these particular system claims.  As such, the Examiner has substantially maintained these rejections under 35 USC 101 other than modifying the details to coincide with the amended claim language rather than the previously used claim language.
Secondly, regarding the previously made Claim Rejections under 35 USC 112 including three separate issues beginning with “Firstly”, “Secondly”, and “Thirdly”, Applicant argues that the amendments made to the claims have either corrected the previously identified issue/-s and/or has rendered the particular rejection/-s moot, and thus has enabled their withdrawal.  While Examiner has withdrawn the previously made 35 USC 112 rejections beginning with “Firstly” and “Secondly”, Examiner only agrees partly with Applicant’s assertion because the issue previously identified as “Thirdly” has not been addressed, argued, corrected, and/or rendered moot.   It is still indefinite as to whether the system Claims 14-22 and 24 actually include the autonomous vehicle itself (and/or any elements of it or within in) as part of the claimed system.  See above section pertaining to 35 USC 112 for further details of this sole remaining rejection under this statute (and Examiner believes the explanations given in this 112(b) rejection is more than sufficient to not require further rebuttal here).
Finally, Applicant respectfully traversed the previously made prior art rejections in view of Ross by stating that Ross fails to teach or disclose all of the limitations of the now amended independent Claims 1 and 14.  More specifically, Applicant asserts that “Ross does not teach, among other things, ‘selecting of at least one action associated with a current state of an autonomous vehicle, and performing the selected at least one action, particularly where the performing of the selected at least one action includes initiating or modifying at least one operation performed in or by the autonomous vehicle, and where the at least one operation includes one or both of automotive related operation and communicative related operation.  However, these arguments have not been found persuasive.  In rebuttal, Examiner states that this limitation is in fact disclosed by Ross, evidenced by at least the citations shown with respect to this limitation within the prior art rejections section of the instant Office action above (“Claim Rejections - 35 USC 102”).  Specifically, Examiner holds that this limitation is in fact disclosed by Ross based on at least the following citations, which for the record are identical to the citations utilized in the previous Office action even prior to the most recent amendment (“the configuration package 162 can cause the SDV control system 155 to adjust or soften braking inputs in order to resolve the braking deficiency. As another example, the configuration package 162 can cause the SDV control system 155 to increase a following distance to forward vehicles to provide increased reaction time and enabling the braking inputs to be tempered without sacrificing safety”, Paragraph 38, “control system 220 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.)”, Paragraph 45, “The SDV 200 can be equipped with multiple types of sensors 201, 203 which can combine to provide a computerized perception of the space and the physical environment surrounding the vehicle 200. Likewise, the control system 220 can operate within the SDV 200 to receive sensor data 211 from the collection of sensors 201, 203, and to control various electromechanical interfaces for operating the vehicle 200 on roadways. In more detail, the sensors 201, 203 operate to collectively obtain a complete sensor view of the vehicle 200, and further to obtain situational information proximate to the vehicle 200, including any potential hazards proximate to the vehicle 200”, Paragraphs 47-48, “commands 235 can specify the actions, along with attributes such as magnitude, duration, directionality, or other operational characteristics of the vehicle 200”, Paragraph 51, “a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment”, Paragraph 55, “performance optimization system 300 can collect human control data 392 from human driven vehicles 390 in order to determine a set of human performance metrics 333 with which to compare performance data 394 from an SDV 309 or fleet of SDVs”, Paragraph 61, “performance optimization system 300 can include a communications interface 305 which can receive performance data 394 from SDVs 309 operating throughout a given region. In one example, the communications interface 305 connects with the SDVs 309 wirelessly over one or more networks 380”, Paragraph 64, “configuration package generator 355 can utilize the SDV control system parameters 334 in analyzing the performance scores 337 of the SDV 309. In some examples, the configuration package generator 355 can identify certain deficiencies in the SDV's 309 operation in the performance scores 337, and utilize the SDV control system parameters 334 to determine a set of corrective adjustments to the SDV's 309 control system parameters 334 that can strengthen the SDV's 309 performance with respect to certain metrics 333”, Paragraph 71).
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663